UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                              No. 15-2275


WILLIAM SCOTT DAVIS, JR.,

               Plaintiff - Appellant,

          v.

TOWN OF CARY NORTH CAROLINA; HAROLD WEINBRECHT, Mayor; STATE
OF NORTH CAROLINA; WAKE COUNTY PUBLIC SCHOOL SYSTEM; PATTI
HEAD; NORTH CAROLINA DEPARTMENT OF HEALTH & HUMAN SERVICES
WAKE COUNTY HUMAN SERVICES; ALBERT SINGER, Wake County North
Carolina County Attorney; TRIANGLE FAMILY SERVICES; MILES
WRIGHT, Interim CEO,

               Defendants - Appellees.



                              No. 15-2276


WILLIAM SCOTT DAVIS, JR.,

               Plaintiff - Appellant,

          v.

SCOTT L. WILKINSON,

               Defendant - Appellee.



                              No. 15-2277


WAKE COUNTY HUMAN SERVICES,

               Plaintiff - Appellee,
          v.

WILLIAM SCOTT DAVIS, JR.,

                Defendant - Appellant.



                              No. 15-2278


WILLIAM SCOTT DAVIS, JR., and (a minor) J.F.D.,

                Plaintiff - Appellant,

          v.

MONICA M. BOUSMAN, individually and as Juvenile State Court
Judge   North   Carolina,   Wake   County;    ERICK  CHASSE,
individually and as a Juvenile State Court Judge, North
Carolina, Wake County; JAMES FULLWOOD, individually and a
Juvenile State Court Judge, North Carolina, Wake County;
ROBERT B. RADAR, individually and as a Juvenile State Court
Judge, North Carolina, Wake County 10th Judicial District,
Chief District Judge; MARGARET EAGLES, individually and a
Juvenile of the State of North Carolina, 10th Judicial
District; BEVERLY PURDUE, individually and as Governor of
the State of North Carolina; JOHN C. MARTIN, individually
and a Chief Judge of the North Carolina Court of Appeals and
Chief of the N. C. Judicial Standards Commission,

                Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge.    (5:08-cv-00176-BO; 5:11-cv-00031-BO; 5:12-cv-
00413-BO; 5:14-cv-00006-BO)


Submitted:   February 25, 2016              Decided:    February 29, 2016


Before SHEDD and    HARRIS,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.

                                   2
Affirmed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

     In these consolidated appeals, William Scott Davis, Jr.,

appeals the district court’s order denying his motion to reopen.

We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   Davis v. Town of Cary, No. 5:08-cv-00176-BO (E.D.N.C.

filed Aug. 19, 2015 & entered Aug. 20, 2015).    We dispense with

oral argument because the facts and legal contentions are

adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                            AFFIRMED




                                 4